Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 02/10/2021 has a total of 6 claims pending in the application; there are 2 independent claims and 4 dependent claims, all of which are ready for examination by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 7-12 contain the acronym “EtherCAT” that was recited without a corresponding meaning, which makes the claim(s) indefinite. A clear recitation of the acronym needs to be recited at least at the first appears of each acronym. Examiner suggests amending the phrase to recite “Ethernet for Control Automation Technology (EtherCAT)” instead. Appropriate correction is required. 
Claim 8 contain the acronym “ENI” without a corresponding meaning, which makes the claim indefinite. Examiner suggests amending the phrase to recite “EtherCAT Network Information (ENI)” instead. Appropriate correction is required. 
As per claim 12, the following limitations are recited:
- “EtherCAT master...” as recited in claim 12.
- “EtherCAT slaves...” as recited in claim 12.
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7-12 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Leyrer Publication No. (US 2013/0173868 A1).

Claims 1 to 6. Canceled.  
  
Regarding claim 7, Leyrer teaches a method for operating an EtherCAT fieldbus system (an EtherCAT fieldbus system FIG.1), the EtherCAT fieldbus system comprising an EtherCAT master and a number of EtherCAT slaves (the EtherCAT fieldbus system contains a master device 1 and slave devices 2 to 5 FIG.1) for the system , the EtherCAT master and the number of EtherCAT slaves being coupled to one another by an EtherCAT fieldbus for data exchange (the master device 1 is coupled to the slave devices through a BUS to exchange information with the EtherCAT slaves in order to configuration information of each slave [0030-31] FIG.1), the method comprising the steps of:
ascertaining active EtherCAT slaves via the EtherCAT master (The master can retrieve information from the EtherCAT slaves in order to determine the respective FMM and SM configuration [active devices] of each slave [0029-30] FIG.3); 
requesting respective product codes of the active EtherCAT slaves via the EtherCAT master (The master may then send the respective FMM and SM configuration to each slave, requesting the first activation list and the second activation list are set up in the slaves in ascending order of logical addresses and the SM configuration in ascending order of physical addresses [product codes] [0029-32] FIG.6); 
ascertaining a respective device identification of the active EtherCAT slaves from the respective product codes via the EtherCAT master (the master device determines the physical address [device identifier] of each EtherCAT slave from the second activation list received [0025-28] FIG.2); and 
switching the state of the EtherCAT fieldbus system into an operational state (the EtherCAT master writes new settings into the FMM registers and SM registers. The EtherCAT master is also allowed to change [switch] this configuration later during the normal operation phase (after the start-up phase) [0052-54] FIG.4). when the respective device identifications of the active EtherCAT slaves coincide with a predetermined device identification (Each EtherCAT slave device 106 processes EtherCAT packets "on-the-fly" in that it receives frame 501, parses it and takes action [switch to operational state] if the address specified in an EtherCAT datagram 510 matches its own address, and forwards the entire datagram from its second port while also updating the contents and the CRC of the packet [0066-70] FIG.5).  

Regarding claim 8, Leyrer teaches the method according to claim 7, further comprising the step of. reading an ENI file via the EtherCAT master, the ENI file containing product codes of the number of EtherCAT slaves, the product codes containing the respective predetermined device identifications of the number of EtherCAT slaves (The EtherCAT master retrieves the EtherCAT slave controller ESC 430 configuration file through an EtherCAT slave information (ESI) file or through register access to EtherCAT slave information data that make it possible for several terminals or network nodes to communicate within a multiple access network [0050-52] FIG.5).

Regarding claim 9, Leyrer teaches the method according to claim 7, wherein the respective product codes comprise the device identification and an application identification (the first activation list and second activation list contain physical address to a logical address [0016] and application identification [0071] FIG.6).

Regarding claim 10, Leyrer teaches the method according to claim 7, wherein when requesting the product codes of the active EtherCAT slaves via the EtherCAT master, active EtherCAT slaves transfer their respective product code and an associated product code mask to the EtherCAT master, and the EtherCAT master ascertains the respective device identification by logically combining the respective product code with the respectively associated product code mask (Each slave contains several fieldbus memory management units (FMMUs) which perform memory mapping between the logical addresses of the system and the physical (or local) addresses of the slave. The FMMU converts a logical address into a physical address. The FMMU is integrated in the EtherCAT slave Application Specific Integrated Circuit (ASIC) and enables individual address mapping for each device [0007-10] FIG.5).  
  
claim 11, Leyrer teaches the method according to claim 10, further comprising the step of: ascertaining the respective application identification of the active EtherCAT slaves from the respective product codes via the EtherCAT master (The EtherCAT slave devices 102, 103, 104 and 105 can be contain different applications including drivers, sensors and/or analogue input/output devices [0042] [0048]).

Regarding claim 12, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented form a “system” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472